Per Curiam.
The complaint alleges that while the steamer Julia Arm, laden with a cargo valued at 40,000 dollars, in which the defendants were interested, was proceeding up the Wabash river, she was wrecked and sunk; that the plaintiff saved a large part of the goods from the wreck, for which he was entitled to salvage, and for which he has a lien on the goods to the amount of 5,000 dollars; that in doing so, and the better to effect the object of saving the goods at the least loss and expense, he appointed Beebe Booth, the defendant, Ms agent to taire charge of them, wMch he undertook to do, and to cause the owners and insurers to pay each their averages of the salvage, to which the plaintiff was entitled; that Booth, disregarding, &c., took from the owners a bond requiring them to pay such average before delivery, &c.; that Booth refuses to account; and that plaintiff does not know the value of the goods of each owner, &c.
Demurrer to the complaint sustained, and judgment for the defendants.
There was no exception to the ruling of the Court, and of course nothing is presented for consideration (1).
The judgment is affirmed with costs.
Goo kins, J., was absent.

 See note to Wheeler v. Carpenter, ante, 153, for cases.